Case 1:17-cv-00052-IMK-MJA Document 150-3 Filed 12/06/19 Page 1 of 2 PagelD #: 5397

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT

OF WEST VIRGINIA

* kK ke ke kK kK kK

SCOTT T. BALLOCK, 7
Plaintiff * Case No.
vs. * 1:17-CV-52
ELLEN RUTH COSTLOW, *

STATE TROOPER MICHAEL *

KIEF, STATE TROOPER tl
RONNIE M. GASKINS, bi
STATE TROOPER CHRIS *
BERRY, *

Defendants *

wk ok Kk wk ke kK Kk

DEPOSITION OF
MICHAEL KIEF

May 28, 2019

Any reproduction of this transcript is prohibited without

authorization by the certifying agency.

 

 

 

Sargent’s Court Reporting Service, Inc.
1-800-727-4349

EXHIBIT 3
Case 1:17-cv-00052-IMK-MJA Document 150-3 Filed 12/06/19 Page 2 of 2 PagelD #: 5398

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

174

know that, sir.
Q. Would information of that kind ordinarily be
noteworthy, essentially, to be written down in the course

of a criminal investigation?

A. I don’t know if --- what kind of credence we
gave it at the time. I don't --- I don’t know that.

Q. You didn’t find it credible?

A. I don't --- I can't remember what context it

was given, so I really can't answer your question about

that.

Q. Have you ever read the report written by Dr.

Christi Cooper-Lehki?

A. No, sir.

Q. You sound pretty confident.

A. Oh, yeah.

Q. Were you interested to read it?

A. No, sir.

Q. Did it occur to you that it might shed relevant

evidence on the investigation that carried on for close
on three years against my client?

A. No, sir.

Q. Have you ever talked with the forensic
psychiatrist, Dr. Christi Cooper-Lehki?

A. No, sir.

 

Sargent’s Court Reporting Service, Inc.
1-800-727-4349

 
